Title: From John Adams to Zabdiel Adams, 23 July 1763
From: Adams, John
To: Adams, Zabdiel


     
      My old Friend
      
       July 23d. 1763
      
     
     Your kind Letter I received, and after an Interval occasioned by Commencement, am seated to return an Answer. I acknowledge the Justice of your Rebuke for not answering your former Letters, and for not Writing you since your Departure from happy Braintree.
     Matrimony, my dear Friend is yet at a greater Distance from me, than nine Months. I wish it was not Nine minutes off.—Affairs in Church and State, are in a situation, you know not the most consonant to my Wishes and Way of thinking.—But Resignation is my Retreat, and Resource. “Quid supra Nos, nil ad Nos.” —“Erunt Vitia donec Homines.” —&c.—The–take Politicks for me.—Give me Bacon, and Cyder, and Books and Girl and Friend, and I will frisk it, like a Lambkin among the Clover, whether H—t—n Hutchinson or O—t—s Otis, or neither of them, are in or out of Power.
     But there is one Part of your Letter, demands a serious Answer.—The repeated Proof of the Approbation of Mankind, of which your Letter informed me, gave me Pleasure, for the same Reason that all other Instances of your success, have done the same, vizt. because, you know, I love you, and I think you deserve success.—But considered as laying you under (what shall I call it) an obligation or a Temptation to settle, at such a Distance from me and your other Friends, it gave me much friendly Anxiety. You ask my Advice, and you shall have it, with the Utmost Sincerity.—It is, by no means to think of settling, at that Place.
     You ask my Reasons, and you tell me, you may hearken perhaps too often to me and your other Friends, in refusing first a Church of England and then a good dissenting Parish.—My Reasons are these. You are yet young enough to settle by, some Years.—You have a Reputation as a Preacher which will not suffer you to want Business.—You have Talents and Abilities which entitle you to a better, and more conspicuous Theatre than George Town, and the same Talents and Abilities will, in no unseasonable Length of Time, procure you one.—One that lies nearer to Science, Wealth, Sense, Politeness and Happiness than George Town can be supposed to be.
     These you may take for the Ebullitions of Affection but they are sincere, if they are not disinterested.—a Choice nay an unanimous Choice, does not (talk of Vox Populi Vox Dei as long as you will) lay any obligation on any Man to act any Part which will in all Probability, diminish his Happiness, or his Usefulness, especially, that will diminish both.
     Frankness, you know has always been used between you and me, and will always I hope continue. Clear and certain Foresight, is the Attribute of No Man.—It is not impossible you may be a looser, by taking this Advice, but I assure you with the utmost freedom it is the best that I can give, at present, let what will take Place hereafter.
     I hope to see you soon at Braintree and am your assed. Friend & most hml. sert.
     
      John Adams
     
     
     
      P.S. If you should not come soon to Braintree write me,—I am in great Haste. Hay, Corn, Barley, Law, Love, and Politicks, plague me to death, coming all together so in a Huddle.
      N.B. dont let this P.S. be seen by Girl nor Politician, nor heard of, by Either.
     
    